IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED
JUSTIN MANGES,

              Petitioner,

 v.                                                       Case No. 5D17-1076

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed May 5, 2017

Petition for Belated Appeal
A Case of Original Jurisdiction.

James S. Purdy, Public Defender, and
George D.E. Burden, Assistant Public
Defender, Daytona Beach, for Petitioner.

No Appearance for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed with

the trial court and be treated as the notice of appeal from the August 16, 2016, judgment

and sentence in Case No. 2015-CF-014670, in the Circuit Court in and for Orange County,

Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


TORPY and EDWARDS, JJ., and JACOBUS, B.W., Senior Judge, concur.